Plaintiff alleges that he entered into an oral contract with the Treasury Department for undercover services in the recovery of certain stolen bonds, that he was to receive 10% of the face value of whatever bonds were recovered; and that defendant breached the contract by refusing to pay him the amount due. Defendant denies that there ivas any contract, express or implied. On October 24, 1975 the court issued the following order:
Before SkeltoN, Judge, Presiding, Kasiiiwa and Kuhzig, Judges.
“This case comes before the court on defendant’s motion, hied May 7, 1975, for summary judgment to which plaintiff has filed no response and the time for so responding pursuant to the Rules of the court has expired. Upon consideration thereof, without oral argument, it is concluded on the basis of Rule 101 (f) of the Rules of this court and the decisions in Pacific Far East Line, Inc. v. United States, 206 Ct. Cl. 378, 513 F. 2d 1355 (1975); Operational Manuals, Inc. v. United States, 205 Ct. Cl. 854 (1974); Beach v. United States, 226 U.S. 243 (1912); and, Porter v. United States, 204 Ct. Cl. 355, 366, 496 F. 2d 583 (1974), that plaintiff is not entitled to recover.
“it is therefore ordered that defendant’s said motion for summary judgment be and the same is granted and plaintiff’s petition is dismissed.”